DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 9 Oct 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 8-11, 13, 15-17, 19, 22, 24-26, and 28 are currently pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of Claims 1, 4-6, 8-11, 13, 15-17, 19, 22, 24-26, and 28 in the reply filed on 8 Apr 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/09/2019, 01/29/2021, and 05/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “digital property management module” in claims 1, 4-5, 8-10, 13, 15, 17, 22, 24, and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 10, 13, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 
Claim 1 recites the limitation "digital property" in lines 22, 24, and 26.  It is unclear whether they are the same or not.
Claim 4 recites the limitation “a message private key” in lines 3-4 and 8.  It is unclear whether they are the same or not.
Claim 5 recites the limitation “the information” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a recipient's physical identification” in line 2. It is unclear whether it is same as “a recipient's physical identification” in claim 1, line 9 or not.
Claims 13 and 22 recites the limitation “a distributed transaction consensus network” in line 10 and line 11, respectively. It is unclear whether it is same as “a distributed transaction consensus network” in claim 1, lines 19-20 or not.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8-11, 13, 15-17, 19, 22, 24-26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 4-6, 8-11, 13, 15-17, 19, 22, 24-26, and 28 are drawn to a method which is within the four statutory categories (i.e., a process). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 4-6, 8-11, 13, 15-17, 19, 22, 24-26, and 28 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claim 1:
Claim 1 is drawn to an abstract idea without significantly more. The claims recite receiving a remittance request comprising a recipient's physical identification by the sender's digital property management module, receiving a token request comprising the recipient's physical identification by the recipient's digital property management module, sending a token 
The limitations of receiving a remittance request comprising a recipient's physical identification by the sender's digital property management module, receiving a token request comprising the recipient's physical identification by the recipient's digital property management module, sending a token response comprising a token to the sender's digital property management module, creating a token mapping that relates the token to a recipient's identification by the recipient's digital 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – digital property management system and virtual wallet. The digital property management system and virtual wallet as well as managers and nodes are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The property managers and transaction nodes of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 4-6, 8-11, 13, 15-17, 19, 22, 24-26, and 28:
Dependent claims 4-6, 8-11, 13, 15-17, 19, 22, 24-26, and 28 include additional limitations, for example, token request/response’s comprising a sender's digital property management module's identification or a sender's digital property management module's signature, creating a sender's digital property management module's signature by using a message private key, verifying the information in the received token request is authentic by using a message public key, using a recipient's telephone number for the recipient's physical identification, encrypting both the token and an identification of the recipient's digital property management module created by using a message public key, token response’s comprising a recipient's physical identification, an identification of the sender's digital property management module, and a recipient's signature, creating the recipient's signature on the recipient's physical identification, the identification of the sender's digital property management module, and the encryption of both the token and the identification of the recipient's digital property management module by using a recipient's message private key, token’s comprising a time stamp, receiving an encrypted sending transaction, an inter-manager transaction, and a temporary delivery transaction which comprises the token, 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and 
Therefore, whether taken individually or as an ordered combination, claims 4-6, 8-11, 13, 15-17, 19, 22, 24-26, and 28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-11, 13, 16-17, 19, 22, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam, III et al. (US 20160321625 A1; already of record in IDS; .
With respect to claim 1:
	Gilliam teaches
A method implemented in a digital property management system, the digital property management system comprising a sender's digital property manager and a recipient's digital property manager, the sender's digital property manager comprising a sender's digital property management module and a sender's transaction node, the recipient's digital property manager comprising a recipient's digital property management module and a recipient's transaction node, the method comprising: (By disclosing, the funds transfer system 100 may facilitate the transfer of funds from senders to receivers (e.g., recipients). In addition, the funds transfer system 100 may include, among other systems, a sender computer system 110, a bank computer system 120, a recipient computer system 130, a bank computer system 150, a payment service computer system 160, and an automated clearing house computer system 170. Since the modules and nodes are recited at a high-level of generality, they can be read from the senders or the receivers, who use their own computer systems as shown in Fig. 1. See at least Gilliam: paragraph(s) [0036]-[0037]; Fig. 1)
(a) receiving, by the sender's digital property management module, a remittance request comprising a recipient's physical identification; (By disclosing, the sender computer system 110 may receive and display screens on the display device 114 including account information, transaction instructions, and so on. Such screens may also be used to prompt the user to provide information regarding the amount of the funds and the identity of the merchant or individual that is to receive the funds. The “identity of the merchant or individual” teaches a recipient's physical identification such as account information. See at least Gilliam: paragraph(s) [0039] & [0114]) 
(b) receiving, from the sender's digital property management module, by the recipient's digital property management module, a token request comprising the recipient's physical identification; (By disclosing, an example method may include receiving transaction data related to a fund transfer, the transaction data specifying a transfer amount of the fund transfer, a sender public identifier to identify a sender of the fund transfer, a recipient public identifier to identify a recipient of the fund transfer, a financial institution identifier for a sender financial institution, a financial institution identifier for a recipient financial institution, and a tokenized financial instrument of the sender. Furthermore, the method may further comprises receiving a tokenized financial instrument of the recipient and a recipient FI identifier associated with the recipient financial institution,.. to enable the recipient financial institution to de-tokenize the tokenized financial instrument of the recipient and identify an account of the recipient financial institution associated with the recipient. Therefore, the tokens were generated by corresponding token requests with corresponding sender’s or recipient’s physical identifications (financial institution identifiers). See at least Gilliam: paragraph(s) [0005]) 
(c) sending, from the recipient's digital property management module, to the sender's digital property management module, a token response comprising a token; (By disclosing, the recipient is prompted to enter the token where the recipient was notified about the pending payment. Also, Fig. 7 shows that the token (email address or mobile number) was notified or sent (from the recipient to the sender) before. See at least Gilliam: paragraph(s) [0100]; Fig. 7) 
(d) creating, by the recipient's digital property management module, a token mapping that relates the token to a recipient's virtual identification; and (By disclosing, the recipient can only proceed if the entered token matches an unknown token for a pending payment. That is, the recipient created or obtained the token mapping already before receiving the unknown token. See at least Gilliam: paragraph(s) [0100]) 

Moss-Pultz, directed to system and method for decentralized title recordation and authentication and thus in the same field of endeavor, teaches 
(e) constructing and sending each of a sending transaction, an inter-manager transaction, and a delivery transaction either by the sender's digital property management module to the sender's transaction node of a distributed transaction consensus network or by the recipient's digital property management module to the recipient's transaction node of the distributed transaction consensus network; and (By disclosing, issuance is only applicable for digital properties and effectively creates more copies (sending transaction) that can be owned within the Bitmark system. In addition, a transfer transaction (inter-manager transaction) creates either a new BTR or RTR that is signed with the old owner's private key and assigned to the new user's public key. A chain of transfer records constitutes a registration, or bitmark's chain-of-ownership, within the bitmark blockchain. Furthermore, after validation of the transfer, the Bitmark Record 400, shown in FIG. 6, will display the provenance with the current owner of the bitmark, Freddie, at the top, along with the date and time of the transfer, indicating the transfer as "Pending" until the transfer has been validated (delivery transaction). Since the term ‘transaction’ is recited at a high-level of generality in the claim, the processes such as creating copies, transferring, and displaying the provenance may be interpreted as separate transactions. See at least Moss-Pultz: paragraph(s) [0044], [0068], [0053], [0071], [0023] & [0081])
wherein the sending transaction transfers digital property from a sender's virtual wallet to a virtual wallet of the sender's digital property manager; the inter-manager transaction transfers digital property from the virtual wallet of the sender's digital property manager to a virtual wallet of the recipient's digital property manager; and the delivery transaction transfers digital property from the virtual wallet of the recipient's digital property manager to a recipient's virtual wallet. (As stated above and by further disclosing, Amanda issues two new bitmarks for the asset that she registered in the first transaction. These two new bitmarks 152 and 154 are created via two new Issue Records 160 and 162. In addition, Amanda transfers (sells, gifts, licenses, assigns, or other manner of property transfer) bitmark 154 to Brian. Furthermore, included in the Transfer Record 104 is the Owner pubkey 118, the public key (ED25519) of the bitmark transfer recipient, and the Previous Owner's Signature 120, a hash of fields 117 and 118, signed using the private key of the previous record's owner 120. Still furthermore, a Bitcoin wallet is embedded for each. As stated above with respect to step (e), the transfer of the digital property from the sender (wallet) to the recipient (wallet) may have different stages as recited. See at least Moss-Pultz: paragraph(s) [0070], [0072], [0061] & [0080])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for facilitating a secure transaction at a non-financial institution system teachings of Gilliam to incorporate the system and method for decentralized 
With respect to claim 4:
	Gilliam and Moss-Pultz teach The method of claim 1, further teaches wherein the token request further comprises..., as stated above.
Moss-Pultz, in the same field of endeavor, further teaches 
...a sender's digital property management module's signature which is created on the recipient's physical identification by using a message private key of the sender's digital property management module; or the token request further comprises a sender's digital property management module's identification and a sender's digital property management module's signature which is created on both the identification of the sender's digital property management module and the recipient's physical identification by using a message private key of the sender's digital property management module. (By disclosing, a method for recording ownership rights in an asset includes:.. generating an asset record having a fingerprint (sender's digital property management module's identification) comprising a hash of a digital representation of the asset, a public key of a client who generates the asset record, and a digital signature comprising a private key of the creating client;.. generating at least one issue record comprising a double hash of the fingerprint, the public key of the creating client, and an owner signature comprising a hash of the digital signature of the creating client with the double hashed fingerprint and the public key of the creating client. In addition, tokens associated with the items to be transferred may be used. See at least Moss-Pultz: paragraph(s) [0022] & [0012])
With respect to claim 5:
	Gilliam and Moss-Pultz teach The method of claim 4, as stated above.
Moss-Pultz, in the same field of endeavor, further teaches
wherein step (b) further comprises 
verifying, by the recipient's digital property management module, the information in the received token request is authentic, by using a message public key of the sender's digital property management module. (By disclosing, if a Transfer Record's digital signature matches the public key of the previous record's Owner, the Transfer Record is considered valid and is recorded in the blockchain. See at least Moss-Pultz: paragraph(s) [0064])
With respect to claim 6:
	Gilliam and Moss-Pultz teach The method of claim 1, as stated above.

wherein the recipient's physical identification is a recipient's telephone number. (By disclosing, such screens may also be used to prompt the user to provide information regarding the amount of the funds and the identity of the merchant or individual that is to receive the funds. Such information may comprise, for example, a name, an address, a phone number.. See at least Gilliam: paragraph(s) [0039])
With respect to claim 8:
	Gilliam and Moss-Pultz teach The method of claim 1, as stated above.
Gilliam further teaches
wherein the token response further comprises an identification of the recipient's digital property management module and a recipient's signature which is created on the token only or on both the identification of the recipient's digital property management module and the token,... (By disclosing, an example method may include receiving transaction data related to a fund transfer, the transaction data specifying a transfer amount of the fund transfer, a sender public identifier to identify a sender of the fund transfer, a recipient public identifier to identify a recipient of the fund transfer, a financial institution identifier for a sender financial institution, a financial institution identifier for a recipient 
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a recipient's message private key. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 9:
	Gilliam and Moss-Pultz teach The method of claim 1, as stated above.
Gilliam further teaches
wherein the token response comprises an encryption of both the token and an identification of the recipient's digital property management module created... (By disclosing, information is encrypted by a sender bank and decrypted by a receiver bank so that the payment network does not have access to any of the sender or receiver information. See at least Gilliam: paragraph(s) [0111] & [0219])
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a message public key of the sender's digital property management module. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 10:
	Gilliam and Moss-Pultz teach The method of claim 9, as stated above.

wherein the token response further comprises a recipient's physical identification, an identification of the sender's digital property management module, and a recipient's signature which is created on the recipient's physical identification, the identification of the sender's digital property management module, and the encryption of both the token and the identification of the recipient's digital property management module,... (As stated above with respect to claims 8-9, see at least Gilliam: paragraph(s) [0107], [0111] & [0219])
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a recipient's message private key. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 11:
	Gilliam and Moss-Pultz teach The method of claim 1, as stated above.
Moss-Pultz, in the same field of endeavor, further teaches
wherein the token further comprises a time stamp. (See at least Moss-Pultz: paragraph(s) [0064])
With respect to claim 13:
	Gilliam and Moss-Pultz teach The method of claim 1, as stated above.
Gilliam further teaches
wherein step (e) comprises 
(el) receiving, from the sender's digital property management module, by the recipient's digital property management module, an encrypted sending transaction, an inter-manager transaction, and a temporary delivery transaction which comprises the token; (By disclosing, tokenized account data may comprise a proxy number or encrypted version of account information (encrypted sending transaction). In addition, an example method may include receiving transaction data related to a fund transfer (inter-manager transaction), the transaction data specifying a transfer amount of the fund transfer, a sender public identifier to identify a sender of the fund transfer, a recipient public identifier to identify a recipient of the fund transfer, a financial institution identifier for a sender financial institution, a financial institution identifier for a recipient financial institution, and a tokenized financial instrument of the sender. Furthermore, the non-FI application 1244 or a financial services provider (e.g., the MasterCard network) may tokenize (e.g., encrypt) a number of other identifying information associated with a financial instrument of a sender or recipient (e.g., a credit card or debit card number) to create a token for the sender or recipient (temporary delivery transaction). The non-FI application 1244 may also retrieve or identify a financial identifier that identifies a financial institution associated with the financial instrument 
 (e2) constructing, by the recipient's digital property management module, a delivery transaction from the received temporary delivery transaction by using the token mapping; and (By disclosing, the non-FI application 1244 may also retrieve or identify a financial identifier (constructing) that identifies a financial institution associated with the financial instrument (e.g., the financial institution that issued the financial instrument). See at least Gilliam: paragraph(s) [0170])
 (e3) sending, from the recipient's digital property management module, to a recipient's transaction node of a distributed transaction consensus network, the encrypted sending transaction, the inter-manager transaction and the delivery transaction. (As stated above, see at least Gilliam: paragraph(s) [0202], [0005], [0111] & [0170])
With respect to claim 16:
	Gilliam and Moss-Pultz teach The method of claim 13, as stated above.
Gilliam further teaches further comprising: 
(f) decrypting the encrypted sending transaction...; and (By disclosing, information is encrypted by a sender bank and decrypted by a receiver bank so that the payment network does  
(g) submitting the sending transaction, the inter-manager transaction, and the delivery transaction to the distributed transaction consensus network. (As stated above with respect to claim 13, see at least Gilliam: paragraph(s) [0202], [0005], [0111] & [0170])
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a message private key of the recipient's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 17:
	Gilliam and Moss-Pultz teach The method of claim 16, as stated above.
Moss-Pultz, in the same field of endeavor, further teaches 
wherein the recipient's transaction node recurrently generates a new pair of message public key and message private key, and shares the public key with digital property management modules. (By disclosing, a public-private key pair that is used to identify property registration and ownership within the Bitmark system. See at least Moss-Pultz: paragraph(s) [0040] & [0121])
With respect to claim 19:
	Gilliam and Moss-Pultz teach The method of claim 17, as stated above.
Gilliam further teaches further comprising: 
wherein step (f) comprises 
(fl) decrypting the encrypted sending transaction...; and (As stated above with respect to claim 16, see at least Gilliam: paragraph(s) [0111] & [0124]) 
(f2) if step (fl) fails, decrypting the encrypted sending transaction... (As stated above with respect to claim 16, see at least Gilliam: paragraph(s) [0111] & [0124])
Moss-Pultz, in the same field of endeavor, further teaches 
...by a current message private key stored in the recipient's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
...by a last message private key stored in the recipient's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 22:
	Gilliam and Moss-Pultz teach The method of claim 1, as stated above.
Gilliam further teaches
wherein step (e) comprises: 
(el) receiving, from the sender's digital property management module, by the recipient's digital property management module, an inter-manager transaction and a temporary delivery transaction which comprises the token; (By disclosing, an example method may include receiving transaction data related to a fund transfer, the transaction data specifying a transfer amount of the fund transfer, a sender public identifier to identify a sender of the fund transfer, a recipient public identifier to identify a recipient of the fund transfer, a financial institution identifier for a sender financial institution, a financial institution identifier for a recipient financial institution, and a tokenized financial instrument of the sender. See at least Gilliam: paragraph(s) [0005]) 
(e2) constructing, by the recipient's digital property management module, a delivery transaction from the received temporary delivery transaction by using the token mapping; (As stated above with respect to claim 13, see at least Gilliam: paragraph(s) [0170]) 
(e3) receiving, from the recipient's digital property management module, by the sender's digital property management module, an encrypted delivery transaction; and (As stated above with respect to claim 13, see at least Gilliam: paragraph(s) [0111] & [0202]) 
(e4) sending, from the sender's digital property management module, to the sender's transaction node of a distributed transaction consensus network, a sending transaction, the inter-manager transaction and the encrypted delivery transaction. (As stated above with respect to claim 13, see at least Gilliam: paragraph(s) [0202], [0005], [0111] & [0170])
With respect to claim 25:
	Gilliam and Moss-Pultz teach The method of claim 22, as stated above.
Gilliam further teaches further comprising: 
(f) decrypting the encrypted delivery transaction...; and (As stated above with respect to claim 16, see at least Gilliam: paragraph(s) [0111] & [0124]) 
(g) submitting the sending transaction, the inter-manager transaction, and the delivery transaction to the distributed transaction consensus network. (As stated above with respect to claim 16, see at least Gilliam: paragraph(s) [0202], [0005], [0111] & [0170])
Moss-Pultz, in the same field of endeavor, further teaches 
...by a message private key of the sender's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 26:
	Gilliam and Moss-Pultz teach The method of claim 25, as stated above.
Moss-Pultz, in the same field of endeavor, further teaches 
wherein the sender's transaction node recurrently generates a new pair of message public key and message private key, and shares the message public key with digital property management modules. (As stated above with respect to claim 17, see at least Moss-Pultz: paragraph(s) [0040] & [0121])
With respect to claim 28:
	Gilliam and Moss-Pultz teach The method of claim 26, as stated above.
Gilliam further teaches further comprising: 
wherein step (f) comprises 
(f1) decrypting the encrypted delivery transaction...; and (As stated above with respect to claim 19, see at least Gilliam: paragraph(s) [0111] & [0124]) 
(f2) if step (f1) fails, decrypting the encrypted delivery transaction by using a last message private key stored in the sender's transaction node. (As stated above with respect to claim 19, see at least Gilliam: paragraph(s) [0111] & [0124])
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a current message private key stored in the sender's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam in view of Moss-Pultz, and in further view of De Jong (US 20040083391 A1; already of record in IDS; hereinafter De Jong).
With respect to claim 15:
The method of claim 13, as stated above.
However, Gilliam and Moss-Pultz do not teach wherein the recipient's digital property management module verifies that the token is in a valid token pool before constructing the delivery transaction, and removes the token from the valid token pool after the delivery transaction is committed by the distributed transaction consensus network.
	De Jong, directed to embedded content requests in a rights locker system for digital content access control and thus in the same field of endeavor, teaches 
wherein the recipient's digital property management module verifies that the token is in a valid token pool before constructing the delivery transaction, and removes the token from the valid token pool after the delivery transaction is committed by the distributed transaction consensus network. (By disclosing, FIG. 26 is a block diagram that illustrates a token pool having a current token pool for current token redemptions, a retired token pool for tokens that have been available for redemption for a predetermined time. See at least De Jong: paragraph(s) [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gilliam and 
With respect to claim 24:
	Gilliam and Moss-Pultz teach The method of claim 22, as stated above.
De Jong, in the same field of endeavor, teaches
wherein the recipient's digital property management module verifies that the token is in a valid token pool before constructing the delivery transaction, and removes the token from the valid token pool after the delivery transaction is committed by the distributed transaction consensus network. (By disclosing, FIG. 26 is a block diagram that illustrates a token pool having a current token pool for current token redemptions, a retired token pool for tokens that have been available for redemption for a predetermined time. See at least De Jong: paragraph(s) [0059])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ling (US7328189B2) teaches method and apparatus for conducting electronic commerce transactions using electronic tokens, including that the electronic tokens are issued and maintained by a vendor, who also provides products and services that can be purchased or rented using the electronic tokens, and that because the vendor is the issuer of the electronic tokens, there is no need for transactions to be handled by a third party, such as a bank or other organization.
Dill et al. (US20150032626A1) teaches systems and methods for interoperable network token processing, including that a token may be bound, mapped or somehow affiliated with underlying payment credentials.
Laxminarayanan et al. (US20150046338A1) teaches multi-network tokenization processing, including PAN/token mapping and mapping table.
Savanah et al. (WO 2017145004 A1) teaches universal tokenisation system for blockchain-based cryptocurrencies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687